People v Currie (2018 NY Slip Op 01199)





People v Currie


2018 NY Slip Op 01199


Decided on February 21, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2011-11277
 (Ind. No. 2271/10)

[*1]The People of the State of New York, respondent,
vJames E. Currie, appellant.


James E. Currie, Elmira, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Cristin N. Connell and John B. Latella of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 30, 2015 (People v Currie, 131 AD3d 1265), affirming a judgment of the Supreme Court, Nassau County, rendered November 28, 2011.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., COHEN, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court